     Case 3:20-cv-01129-E-BN Document 7 Filed 06/11/20     Page 1 of 1 PageID 30



                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

LOUIS A. BROWN,                           §
BOP Register No. 28561-034,               §
                                          §
              Petitioner,                 §
                                          §
V.                                        §         No. 3:20-cv-1129-E-BN
                                          §
K. ZOOK, Warden,                          §
                                          §
              Respondent.                 §

          ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
     RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        The United States Magistrate Judge made findings, conclusions, and a

recommendation in this case. No objections were filed. The District Court reviewed

the proposed findings, conclusions, and recommendation for plain error. Finding

none, the Court ACCEPTS the Findings, Conclusions, and Recommendation of the

United States Magistrate Judge. The Court therefore DENIES Petitioner Louis A.

Brown leave to proceed in forma pauperis and ORDERS that he pay the $5.00 filing

fee within 21 days of this order. If he does not, the Court will dismiss this action

without prejudice under Federal Rule of Civil Procedure 41(b) without further notice.

        SO ORDERED this 11th day of June, 2020.




                                              ____________________________________
                                              ADA BROWN
                                              UNITED STATES DISTRICT JUDGE
